NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



AYUMI YAMASHITA,                             )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-5047
                                             )
JARED SUGERMAN,                              )
                                             )
              Appellee.                      )
                                             )

Opinion filed May 23, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Collier County;
Joseph G. Foster, Judge.

John Elias of Law Offices of John Elias,
Pembroke Pines, for Appellant.

Toni A. Butler of Alderuccio & Butler,
LLC, Naples, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, MORRIS, and LUCAS, JJ., Concur.